IN THE SUPREME COURT OF THE STATE OF DELAWARE

RAKEEM MILLS, §
§ No. 715, 2014
Defendant Below— §
Appellant, § Court Below: Superior Court
§ of the State of Delaware
v. § in and for New Castle County
§
STATE OF DELAWARE, § ID No. 1401009757
§
Plaintiff Below— §
Appellee. §

Submitted: December 9, 2015
Decided: January 8, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.
0 R D E R

On this 8th day of January 2106, it appears to the Court that:

(1) Defendant-Below/Appellant Rakeem Mills (“Mills”) appeals from a
Superior Court jury verdict ﬁnding him guilty of Possession of a Firearm By a Person
Prohibited (“PFBPP”),' Possession of Ammunition By a Person Prohibited
(“PABPP”),2 and Criminal Mischief.3 Mills makes one claim on appeal. Mills
contends that the trial court erred when it ruled that photographs of a forty caliber

handgun had been properly authenticated by the State’s witness. We ﬁnd no merit

' 11 Del. C. § 1448.
3 11 Del. C. § 1448.
3 11 Del. C. § 811.

to Mills’ appeal and afﬁrm.
(2) In January 2014, Mills was arrested due to his involvement in a shooting
that occurred on New Year’s Day in Wilmington, Delaware. He was subsequently

indicted on charges of PFBPP, PABPP, Criminal Mischief, and Conspiracy Third
Degree.4 Trial commenced in September 2014.

(3) As part of its case-in-chief, the State sought to admit forensic analysis
results, along with photographs, of a forty caliber handgun that had been recovered
by the Chester Police Department in Pennsylvania. ,The State’s forensic ﬁrearms
expert, Carl Rone, had analyzed the handgun and determined that the shell casings
found at the Wilmington crime scene were ﬁred from the same handgun. However,
Rone could not authenticate the photographs because he had omitted the handgun’s
serial number from his report. With Rone unable to authenticate, the State called
Detective Gifford, in part, to authenticate the photographs.

(4) Before Detective Gifford testiﬁed regarding the handgun, Mills’ trial
counsel objected. After hearing arguments, the trial court overruled the objection.
Speciﬁcally, the trial court held that Detective Gifford could authenticate the
photographs because the handgun’s serial number was visible, and evidence may be

authenticated by its unique characteristics under Delaware Rule of Evidence

4 1] Del. C. § 511. The state nolleprossed this charge.
2

901(b)(4). Detective Gifford then testiﬁed that the handgun sent to Rome for testing
had the same serial number as the one depicted in the photographs. Ultimately, Mills
was found guilty of PFBPP, PABPP, and Criminal Mischief.5 This appeal followed.

(5) This Court reviews a trial court’s evidentiary rulings for abuse of

discretion.6 “

[W]hen a court has not exceeded the bounds of reason in view of the
circumstances and has not so ignored recognized rules of law or practice so as to
produce injustice, its legal discretion has not been abused.”7

(6) The burden of authentication is a lenient one.8 A trial court may admit
evidence when the presenting party has laid a sufﬁcient foundation for a jury to ﬁnd
that the proffered evidence is what its proponent claims.9 D.R.E. 901(b) provides
examples of ways that evidence may be authenticated.10 Under D.R.E. 901(b)(1),
evidence may be authenticated by a witness who has knowledge that the evidence is

what it is claimed to be.” Additionally, evidence may be authenticated by testimony

referring to its “distinctive characteristics, taken in conjunction with circumstances.”'2

5 The State moved to have Mills sentenced as a habitual offender for the PFBPP offense, which the
trial court granted after a presentence investigation.

:3 Parker v. State, 85 A.3d 682, 684 (Del. 2014).

7 Firestone Tire and Rubber Co. v. Adams, 541 A.2d 567, 570 (Del. 1988).
8 Guy v, State, 913 A.2d 558, 564 (Del. 2006).

9 Parker, 85 A.3d at 688.

‘0 D.R.E. 901(b) (“By way of illustration only, and not by way of limitation, the following are
examples of authentication or identiﬁcation conforming with the requirements of this rule[.]”).

“ D.R.E. 901(b)(1).
'3 D.R.E. 901(b)(4).

(7) Mills’ claim is unavailing. Detective Gifford testiﬁed at trial that the serial
number of the handgun tested by Rone was the same as the one in the pictures
admitted. Further, it is clear that Detective Gifford had personal knowledge of the
handgun’s serial number—a distinctive and unique characteristic—because he
testified about it before being presented with the photographs in question. The State
met its lenient burden of authenticating the photographs. Thus, the trial court did not
abuse its discretion when it held that the photos had been properly authenticated.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

BY THE COURT: